Appeal by the defendant from a judgment of the County Court, Nassau County (Mackston, J.), rendered May 13, 1993, convicting him of robbery in the first degree (two counts), assault in the second degree (two counts), and criminal possession of a weapon in the second degree (three counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
We have reviewed the record and we agree with assigned counsel that there are no nonfrivolous issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see, Anders v California, 386 US 738; People v Paige, 54 AD2d 631; cf., People v Gonzalez, 47 NY2d 606). Joy, J. P., Friedmann, Krausman and Florio, JJ., concur.